Citation Nr: 0402143	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety 
reaction, rated as 30 percent disabling prior to August 1, 
2000, and 50 percent disabling on and subsequent to August 1, 
2000.

2.  Entitlement to service connection for fecal and urinary 
incontinence on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In March 2001, this case was remanded to the RO for further 
action.  The case has been returned to the Board for further 
consideration.

The veteran testified before the undersigned at a hearing at 
the RO in January 2001.  A transcript of the hearing 
testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to August 1, 2000, the veteran's service-connected 
anxiety reaction was manifested by sleep impairment, anxiety, 
and mild memory loss.  

3.  Prior to August 1, 2000, the veteran's service-connected 
anxiety reaction was not manifested by flattened affect, 
disturbed speech, impairment of short and long term memory, 
panic or depression affecting the ability to function, 
disturbance in mood, impaired judgment, impaired thinking, 
inappropriate or impulsive behavior, neglect of hygiene, 
suicidal ideation, disorientation, or delusions or 
hallucinations.  

4.  On and subsequent to August 1, 2000, the veteran's 
service-connected anxiety reaction was manifested by 
circumstantial and circumlocutory speech, memory impairment, 
and impaired abstract thinking.

5.  On and subsequent to August 1, 2000, the veteran's 
service-connected anxiety reaction was not manifested by near 
continuous panic or depression, impaired impulse control, 
neglect of hygiene, suicidal ideation, disorientation, or 
delusions or hallucinations.  

6.  Fecal and urinary incontinence were not present in 
service and are not due to service.

7.  Fecal and urinary incontinence are not due to a service 
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for anxiety reaction 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.7, 4.14, 4.19, 4.130, Diagnostic Code 9400 (2003).

2.  Fecal and urinary incontinence were not incurred in 
service or secondary to a service connected disability.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

The veteran contends, in essence, that his anxiety reaction 
is more severe than reflected by the disability ratings 
assigned.

In an April 1946 rating decision, service connection for 
combat fatigue was granted with a 50 percent disability 
rating assigned.  A November 1946 rating decision 
reclassified the disability as anxiety psychoneurosis.  A 
December 1948 rating decision again reclassified the 
disability to anxiety reaction and reduced the disability 
rating to 30 percent.  The 30 percent rating remained in 
effect until an April 2003 rating decision, which increased 
the disability rating to 50 percent effective from August 1, 
2000.  This appeal arises from a rating decision that 
continued the 30 percent rating; the matter of an increased 
rating, however, remains before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

Age may not be considered as a factor in evaluating service-
connected disability.  38 C.F.R. § 4.19 (2003).

Under the criteria of Diagnostic Code 9400 for generalized 
anxiety disorder, a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

Prior to August 1, 2000

Prior to August 1, 2000, the veteran's anxiety reaction was 
rated as 30 percent disabling.  The veteran received a VA 
examination in March 1999 where he reported problems with 
sleeping.  The examiner indicated the veteran apparently did 
not have problems with socialization.  There were some 
problems remembering dates and some anxiety like symptoms 
that were not severe.  Judgment was fair.  Cognitive function 
showed some deficits related to aging.  However, age may not 
be considered in evaluating service connected disability 
claims.  Since there was sleep impairment, anxiety, and mild 
memory loss but judgment was not shown as impaired, the 
veteran's symptoms most closely approximate the criteria for 
a 30 percent rating which is the disability rating that was 
assigned.  Additionally, the examination shows a Global 
Assessment of Functioning (GAF) value of 65 which is 
indicative of some mild symptoms or some difficulty in social 
and occupational functioning.  Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed.) (DSM-IV).  Accordingly, 
the GAF value represents at most mild impairment due to 
anxiety.  The examination did not show flattened affect, 
disturbed speech, impairment of short and long term memory, 
panic or depression affecting the ability to function, 
disturbance in mood, impaired thinking, inappropriate or 
impulsive behavior, neglect of hygiene, suicidal ideation, 
disorientation, or delusions or hallucinations.  Therefore, 
the medical evidence shows that the veteran does not satisfy 
any factors for a rating above the 30 percent rating 
assigned.  38 C.F.R. §§ 4.7, 4.19, 4.130, Diagnostic Code 
9400 (2003).

Prior to August 1, 2000, the symptoms of the veteran's 
anxiety reaction most closely approximate the criteria for a 
30 percent rating.  The symptoms do not satisfy any of the 
criteria for an increased rating.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating prior to August 1, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.19, 
4.130, Diagnostic Code 9400 (2003).

On and after August 1, 2000

The veteran is rated as 50 percent disabled due to his 
anxiety reaction beginning on August 1, 2000.  As noted 
above, the evidence prior to August 2000 shows that his 
anxiety reaction is no more than a 30 percent disability.  
The veteran received a VA examination in March 2003 where he 
veteran reported sleep problems.  He showed circumstantiality 
and circumlocution due to anxiety.  The examiner noted that 
at times the veteran had problems with word or name finding 
which was commonly found with advancing age.  There was mild 
intellectual impairment and memory for recent events was 
impaired.  When asked about delusions or hallucinations, the 
veteran reported a mumbling of voices when he was alone.  He 
showed appropriate affect.  The diagnosis was generalized 
anxiety disorder.  The examiner commented that the veteran's 
functioning was also impaired by senile difficulties with 
memory and organization.  Additionally, the GAF value was 60, 
which is indicative of moderate symptoms or moderate 
impairment in social and occupational functioning.  DSM-IV.  
The veteran testified before the undersigned that his short 
term memory was impaired and that he had problems sleeping.  
He also testified that he was able to cook, clean, and drive 
for himself.  The evidence shows symptoms of circumstantial 
and circumlocutory speech, memory impairment, and impaired 
intellectual functioning which may be considered impaired 
abstract thinking.  These are all factors applicable to a 50 
percent disability rating.  The evidence does not show near 
continuous panic or depression, impaired impulse control, 
neglect of hygiene, suicidal ideation, disorientation, or 
delusions or hallucinations.  Therefore, the evidence shows 
that the veteran does not satisfy any factors for a rating 
above the 50 percent rating currently assigned.  38 C.F.R. 
§§ 4.7, 4.19, 4.130, Diagnostic Code 9400 (2003).

On and subsequent to August 1, 2000, the symptoms of the 
veteran's anxiety reaction most closely approximate the 
criteria for a 50 percent rating.  The symptoms do not 
satisfy any of the criteria for a rating greater than 50 
percent.  Accordingly, the preponderance of the evidence is 
against the claim for an increased disability rating on and 
subsequent to August 1, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.19, 4.130, Diagnostic Code 
9400 (2003).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2003).  

The veteran has indicated that he has fecal and urinary 
incontinence due to a spinal tap he received in service.  The 
veteran testified before the undersigned that he had a spinal 
tap in service.  However, the service medical records do not 
show that he ever received a spinal tap or similar procedure 
on his spine during service.  Additionally, while amoebic 
dysentery was noted during service, the service medical 
records do not show that the veteran ever had urinary or 
bowel incontinence.  At discharge from service, the 
genitourinary system, anus, and rectum were normal.  
Additionally, VA examinations in 1946 and 1948 do not show 
complaints of incontinence.  Furthermore, the veteran 
testified before the undersigned that his incontinence 
problems began around 1955 and he provided a statement at his 
hearing that his bowel incontinence began around 1952.  This 
would place the onset of the incontinence well after service.  
The veteran received a VA examination in September 1999 where 
the diagnosis was lumbosacral strain.  The examiner indicated 
that the incontinence was unrelated to any spinal tap in 
service.  Accordingly, fecal and urinary incontinence were 
not present during service and are not due to service.  
38 C.F.R. § 3.303 (2003).

The veteran claims that his incontinence is due to a spinal 
tap performed during service.  As noted above, there is no 
evidence of such a procedure.  However, the veteran is 
service connected for lumbosacral strain that was previously 
described as sacroiliac injury.  The veteran received a VA 
examination in September 1999 where the diagnosis was 
lumbosacral strain.  The examiner indicated that there was no 
organic cause found for a history of fecal and urinary 
incontinence.  Accordingly, since the examination report 
shows there was no organic cause for the incontinence, the 
medical evidence shows that the incontinence is not related 
to the service connected lumbar spine disability.  38 C.F.R. 
§ 3.310(a) (2003).  

Fecal and urinary incontinence were not present during 
service and are not due to service.  Incontinence is not 
related to the service connected lumbar spine disability.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for fecal and urinary 
incontinence.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003). 

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
November 1999 and August 2000 statements of the case.  The 
statements of the case and the supplemental statement of the 
case provided the veteran with a summary of the evidence in 
the record used for the determinations.  Accordingly, the 
veteran was advised of the evidence necessary to substantiate 
his claims.  An August 2001 VA letter advised the veteran of 
the VCAA, the evidence needed to support his claim, the kind 
of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  The veteran was 
also advised of the VCAA regulations in the April 2003 
supplemental statement of the case.  The veteran has received 
VA examinations.  The veteran has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), 
however, amended section 5103(b) to provide that the one-year 
limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no problem with the notice given to the claimant in 
this case. 


ORDER

Entitlement to an increased disability rating for anxiety 
reaction is denied. 

Entitlement to service connection for fecal and urinary 
incontinence is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



